Citation Nr: 0109305	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for 
hematuria/kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for hematuria/kidney condition as a result of a 
cystoscopy conducted at a VA Facility in May 1996.

In April 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, he indicated he wanted a 
hearing before the Board at the local RO.  At the April 2000 
RO hearing, the veteran indicated that the RO hearing was the 
only hearing he wanted.  Accordingly, the Board finds that 
there is no hearing pending before it.


FINDINGS OF FACT

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hematuria/kidney condition was denied 
by the RO in a December 1997 rating decision.  The veteran 
was notified of the decision at that time, including his 
appeal rights, and did not appeal it within one year .

2.  The evidence received since the December 1997 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hematuria/kidney condition and, when 
considered alone or together with all of the evidence, both 
old and new, need not be considered to fairly decide the 
claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied the claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hematuria/kidney condition, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).

2.  The evidence received since the December 1997 rating 
decision, as to the claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for 
hematuria/kidney condition is not reopened.  38 U.S.C.A. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

A March 1996 VA outpatient treatment report shows the veteran 
complained of urinary incontinence.  He subsequently 
underwent a cystoscopy at the VA facility on May 10, 1996.  
On May 13, 1996, the veteran complained of having developed 
dysuria.  The examiner entered an impression of urinary tract 
infection.  On May 16, 1996, the veteran complained of 
hematuria.  He denied abdominal pain, dizziness, 
lightheadedness, or fever.  The impression entered was 
hematuria and to rule out urinary tract infection.  The 
following day, the veteran was noted to be improving on 
medication that had been prescribed to him for the urinary 
tract infection.

A February 1997 VA examination report shows the examiner 
reviewed the veteran's urologic history and concluded that 
the veteran's obstructive voiding symptoms were very common 
in increasing age in men and that renal cell carcinoma 
although associated with tobacco exposure also occurred with 
a small incident sporadically in the general population.

In the December 1997 rating decision, the RO denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hematuria/kidney condition.  The RO 
stated that there was no evidence that kidney cancer or any 
other chronic disability had resulted from the May 1996 
cystoscopy.  In a December 16, 1997, letter, the RO informed 
the veteran that his claim had been denied and attached a 
copy of his appeal rights.  The veteran did not appeal the 
December 1997 rating decision within one year, and that 
decision became final.  38 C.F.R. § 20.1103.  The evidence 
received since that decision is described below.

The veteran submitted copies of service medical records.  A 
February 1999 statement shows a private physician stated that 
the veteran had not received treatment for a prostate 
problem, and that his diagnosis was that of renal carcinoma.  
A March 1999 letter from the private physician indicates that 
the veteran had been diagnosed with a renal mass and 
underwent a radical nephrectomy, which revealed 
adenocarcinoma of the kidney.  The private physician noted 
that the veteran had done well since undergoing then 
nephrectomy.

A December 1999 letter shows that a staff cardiologist 
determined that the veteran did not have a prostate problem 
but had a problem with recurrent urinary tract infections, 
which appeared to have started while in the service.  The 
physician stated that the veteran then went on to develop 
renal cancer and had his kidney removed in 1997.  He stated 
the veteran had had resolution of all his urine symptoms 
since his kidney had been removed.

In April 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated that his 
contention was that he had been misdiagnosed as having a 
prostate disorder in service, when what he really had was a 
kidney disorder, which led to the cancer of his kidney.  

A July 2000 VA genitourinary system examination report shows 
the examiner found all physical findings to be normal.

II.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopen and allowed.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that "If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

III.  Duty to assist

Initially, the Board notes that VA has met its duty to assist 
with the veteran's attempt to reopen the previously denied 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hematuria/kidney condition.  
Specifically, in an April 1999 letter, the RO informed the 
veteran that the RO had previously denied his claim and 
informed him that he would need to submit new and material 
evidence to reopen his previously denied claim.

Additionally, in the December 1999 statement of the case, the 
RO provided the law and regulations pertaining to new and 
material evidence.  The RO also informed the veteran that he 
needed to submit evidence that established a relationship 
between the diagnosis of adenocarcinoma of the kidney and the 
urinary tract infection that he developed while being treated 
at the VA facility in 1996.  This put the veteran on notice 
of the type of evidence he needed to submit to reopen his 
claim.

Finally, no additional development is necessary, such as 
providing the veteran with an examination or obtaining a 
medical opinion, as the veteran's petition to reopen the 
previously denied claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for hematuria/kidney 
condition is not a merits determination.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the December 1997 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hematuria/kidney 
condition  See 38 C.F.R. § 3.156(a).  The reasons for this 
determination are explained below.

Initially, as to the copy of the service medical record, that 
record is a duplicate of that which was previously considered 
and would not constitute new and material evidence.  See id.

At the time of the December 1997 rating decision, the veteran 
had not brought forth evidence of a nexus between kidney 
cancer and any other chronic disability and the cystoscopy he 
had undergone at the VA facility in May 1996.  

None of the evidence submitted since the December 1997 rating 
decision has established that the veteran developed cancer of 
the kidney or any other chronic disability due to the 
cystoscopy he underwent at the VA facility in May 1996.  The 
evidence submitted establishes only that the veteran had 
cancer of the kidney and that his urinary difficulties had 
resolved.  Such evidence reiterates that which had previously 
been before the RO at the time of the December 1997 rating 
decision.  Therefore, the evidence submitted since the 
December 1997 rating decision is cumulative and redundant of 
that which had been previously of record and cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

The Board notes that the veteran's assertions and testimony 
have not been related to the claim that is currently before 
the Board.  Rather, the veteran is claiming that he had been 
misdiagnosed with a prostate disorder, when all along it had 
been a kidney disorder, which eventually led to his kidney 
cancer.  Therefore, such assertions are not relevant to 
petition to reopen the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for hematuria/kidney 
condition and would not constitute new and material evidence.  
See 38 C.F.R. § 3.156(a).  This same analysis applies to the 
February 1999 and March 1999 statements from the private 
physicians, as they do not relate to a disability incurred 
from VA treatment, and thus would not constitute new and 
material evidence.  See id.

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for 
hematuria/kidney condition, and the petition to reopen such 
claim is denied.  

The Board notes that the veteran submitted a letter, which 
was received by the Board in December 2000, wherein he asked 
that his records be returned to the RO so that he could file 
it under the new law that went into effect in November 2000.  
The Board has not sent the case back in compliance with the 
veteran's request because it is clear from his April 2000 
testimony and various written statements that the claim for 
which he seeks benefits is one for service connection for 
adenocarcinoma of the kidney.  He is not claiming he incurred 
adenocarcinoma of the kidney from the cystoscopy he had in 
May 1996.  Rather, his claim is that he was misdiagnosed in 
service as having a prostate disorder, when he really had a 
kidney disorder, and that the kidney disorder is what 
subsequently caused his adenocarcinoma of the kidney.  This 
claim is the subject of the remand below.  Moreover, the new 
law applies to all claims not yet finalized, and the Board, 
with regard to the issue of benefits under 38 U.S.C.A. 
§ 1151, has considered the VA's duty to assist and inform the 
veteran with regard to this issue.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Therefore, the 
Board finds that the veteran is receiving the benefit of 
having filed that claim under the new law.

Although the Board has determined that the claim for service 
connection for adenocarcinoma of the kidney is the veteran's 
actual claim, it still has adjudicated the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hematuria/kidney condition, as that claim had initially been 
included in his assertions and had been developed and 
certified for appellate review.


ORDER

The petition to reopen the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for hematuria/kidney 
condition is denied.



REMAND

As stated above, the veteran testified at his April 2000 RO 
hearing that his claim is related to having been misdiagnosed 
in service as having a prostate disorder and instead had a 
kidney disorder all along, which subsequently developed into 
kidney cancer.  The RO adjudicated this claim in September 
1999 and August 2000 rating decisions, determining that the 
veteran had not submitted a well-grounded claim for service 
connection for kidney cancer.  It appears that the veteran 
appealed the September 1999 rating decision with regard to 
the issue of service connection for a left kidney disorder in 
December 1999 but a statement of the case was not thereafter 
issued.  Therefore, further development of the claim is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board notes that recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a veteran in 
developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; but (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of a 
diagnosis of adenocarcinoma of the kidney.  Additionally, he 
has attributed this diagnosis to service.  Also, the Board 
finds that there is insufficient medical evidence to make a 
decision on this claim.  Therefore, the evidence of record 
establishes that a medical opinion is necessary to make a 
decision on this claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of his adenocarcinoma of the 
kidney.  The examiner must have an 
opportunity to review the veteran's 
claims files.  After reviewing the 
available medical records, to include the 
veteran's service medical records, and 
examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran had a kidney 
disorder in service, and if so, if it was 
as likely as not to have caused 
adenocarcinoma of the kidney.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

2.  The Board observes that on remand, 
the RO should ensure adherence to the new 
statutory provisions.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, § 104 (2000).

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for adenocarcinoma of 
the kidney.  A statement of the case 
should be prepared and issued to the 
veteran and his representative, and he 
must be advised of the necessity to 
submit, and the time limit to submit, a 
substantive appeal in order to perfect 
the appeal for review by the Board.  Only 
if an appeal is perfected should the case 
be sent back to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



